Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
The decree in this case cannot be maintained. The lien claimed by the plaintiffs was properly secured under the statute. It was unnecessary to set out the items of the account. Nothing more was required than a statement of the demand, showing its nature and character, and the amount due or owing thereon.
The plaintiffs did not waive their lien by bringing an action, and causing an attachment to be issued and levied upon property of the debtor to secure the same demand. The two remedies are cumulative, and both may be pursued at the same time. In case of an attempt to pursue them in separate actions, the party might be put to his election, but it is no defense to an action to enforce the lien that in a previous suit for the same debt an attachment was issued and levied upon the property of the debtor, and particularly where, as in this case, such suit has been dismissed, and nothing realized by the attachment.
Judgment of the Court below reversed, and the cause remanded for a new trial.